Exhibit 99.1 Gregory J. Larson, Chief Financial Officer Bret D.S. McLeod, Senior Vice President 240.744.5216 Gee Lingberg, Vice President NEWS RELEASE HOST HOTELS& RESORTS, INC. REPORTS STRONG RESULTS FOR THE FIRST QUARTER 2017 BETHESDA, MD; April28, 2017 – Host Hotels& Resorts, Inc. (NYSE: HST) (“Host Hotels” or the “Company”), the nation’s largest lodging real estate investment trust (“REIT”), today announced results of operations for the first quarter of 2017. James F. Risoleo, President and Chief Executive Officer of Host Hotels, stated: “We are pleased with our first quarter results and we continue to improve our geographically diverse portfolio of irreplaceable assets, with over $430 million of high-quality asset acquisitions during the quarter. By utilizing our scale, access to information, and industry-leading balance sheet, we added the Don CeSar and W Hollywood to our collection of properties. Both properties, without any adjustments for our value-add plans, are immediately in the top ten of our portfolio, based on their 2016 EBITDA results on a per room basis. Combined with our strategic sales of non-core assets, we believe this disciplined capital allocation activity will help us to continue to fulfill our mission of creating value for our stockholders.” Operating Results (in millions, except per share and hotel statistics) Quarter ended March 31, Percent Change Total revenues $ 1,348 $ 1,339 0.7% Comparable hotel revenues (1) 3.1% Net income (12.5)% Adjusted EBITDA (1) 6.4% Change in comparable hotel RevPAR: Domestic properties 3.8% International properties - Constant US$ (7.1)% Total - Constant US$ 3.4% Diluted earnings per share (12.5)% NAREIT FFO and Adjusted FFO per diluted share (1) 7.3% NAREIT Funds From Operations (“FFO”) per diluted share, Adjusted FFO per diluted share, Adjusted EBITDA and comparable hotel results are non-GAAP (U.S. generally accepted accounting principles) financial measures within the meaning of the rules of the Securities and Exchange Commission (“SEC”). See the Notes to Financial Information on why the Company believes these supplemental measures and other non-GAAP financial measures identified in this press release are useful, reconciliations to the most directly comparable GAAP measure, and the limitations on the use of these supplemental measures. GAAP Operating Performance “We are pleased with the Company’s first quarter results, including strong RevPAR and food and beverage growth, which led to margin improvement that exceeded our expectations,“ said Gregory J. Larson, Executive Vice President and Chief Financial Officer. “We were also pleased with our execution on the $400 million Series G senior notes offering, which filled a gap in our maturity schedule and continued to demonstrate the strength and flexibility of our investment grade balance sheet.” • Net income decreased $23million to $161million for the first quarter, primarily due to a decrease of $42 million in gain on sale of assets, as only one hotel was sold during the first quarter of 2017 compared to three dispositions in the first quarter of 2016. Improvements in RevPAR and food and beverage (“F&B”) revenues helped drive GAAP operating profit margin growth of 140 basis points for the quarter. • Diluted earnings per share decreased by 12.5% for the quarter as a result of the decrease in net income, partially offset by the decrease in the weighted average shares outstanding due to the Company’s repurchase of approximately 14 million shares in 2016. The Company has not repurchased any shares in 2017. • Total revenues increased 0.7% for the quarter. The growth was driven by an increase in RevPAR at the Company’s comparable hotels, discussed below, as well as an increase in F&B revenues due to a favorable shift in the Easter holiday, partially offset by a decrease of $53 million due to the net effect of the Company’s acquisitions and dispositions in 2017 and 2016. Additional Key Company Metrics • Comparable hotel EBITDA improved $20million, or 6.5%, for the quarter, driven by strong comparable hotel EBITDA margin improvement of 85 basis points for the quarter. Group performance continued to drive comparable revenue growth of 3.1% for the quarter. • Adjusted EBITDA increased $22million, or 6.4%, due to the improvement in comparable hotel EBITDA and the very strong performance of the Company’s non-comparable hotels, which was slightly offset by the sale of 11 hotels in 2016 and 2017. • Comparable RevPAR on a constant dollar basis improved 3.4% for the quarter, driven by a 2.4% increase in average room rate and an 80 basis point increase in occupancy to 75.8%. • Comparable RevPAR at the Company’s domestic properties improved 3.8% for the quarter. The Washington D.C. market outperformed the portfolio during the first quarter due to the Presidential inauguration and Women’s March, with a RevPAR increase of 20.1%. The Company’s San Francisco and New York properties lagged the portfolio, with RevPAR decreases for the quarter of 6.3% and 3.9%, respectively. San Francisco’s underperformance was expected due to the expansion of the Moscone Convention Center, while increased supply continues to affect the New York market. • On a constant dollar basis, RevPAR at the Company’s comparable international properties decreased 7.1% in the first quarter, primarily as a result of a significant decrease at its three properties in Rio de Janeiro, due to the very weak Brazilian economy. • As a result of the improvements in operating results described above and the Company’s 2016 share repurchase program, Adjusted FFO per diluted share increased 7.3% for the quarter. Capital Allocation Acquisitions and Dispositions As previously announced, the Company acquired the Don CeSar and W Hollywood during the first quarter of 2017. These transactions coincided with formation of the Enterprise Analytics group, which the Company believes will be a key contributor in evaluating future investments to drive portfolio-wide improvement through leveraging technology and deep-dive analytics.
